PER CURIAM.
This case was tried to a jury on the issues of negligence and contributory (comparative) negligence. The trial court directed a verdict as to the plaintiff’s lack of contributory negligence. We hold that there was no error in the trial judge’s denial of a motion for mistrial made on the ground that plaintiff’s counsel, in closing argument, informed the jury that they would not hear further about the issue of the plaintiff’s negligence because the trial court had ruled as a matter of law that the plaintiff was not negligent.
AFFIRMED.
ORFINGER, C.J., and DAUKSCH and COWART, JJ., concur.